IN THE SUPREME COURT OF THE STATE OF DELAWARE

FREDERICK DANIELS, §
(3‘ No. 496, 2015
Defendant Below- §
Appellant, §
§
v. § Court Below—Superior Court
§ of the State of Delaware
STATE OF DELAWARE, § Cr. ID 1108008372
§
Plaintiff Below~ §
Appellee. §

Submitted: November 12, 2015
Decided: January 8, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices
O R D E R

This 8tl1 day of January 2016, upon consideration of the appellant’s
opening brief, the State’s motion to afﬁrm, and the record on appeal, it
appears to the Court that:

(1) The appellant, Frederick Daniels, pled guilty in January 2012 to
several drug offenses. More than two years later, Daniels ﬁled a motion for
postconviction relief under Superior Court Criminal Rule 61, seeking to
challenge the voluntariness of his plea because of misconduct at the Ofﬁce

of the Chief Medical Examiner (“OCME”), which came to light in 2014.

He now appeals the Superior Court’s dismissal of his Rule 61 motion.

(2) In several prior cases, this Court has rejected various iterations
of the same arguments presented in this appeal.I For the reasons stated in
those cases, we afﬁrm the Superior Court’s denial of postconviction relief in
this appeal. Daniels’ petition failed to plead any basis to avoid the effect of

his voluntary and knowing plea of guilty, and he has not suffered an unjust
conviction. Moreover, we ﬁnd no merit to Daniels’ contentions that the
June 2014 amendments to Rule 61 are unconstitutional or otherwise should

not have been applied to his motion.

NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

BY THE COURT:

 

' See Cannon v. State, _ A.3d _, 2015 WL 693592], at *3 (Nov. 9, 2015); Jones v.
State, 2015 WL 6746873, at *1 (Del. Nov. 4, 2015); Turnage v. State, 2015 WL
6746644, at *1 (Del. 4, 2015); Aricidiacono v. State, __ A.3d _, 2015 WL 5933984, at
*3—4 (Del. Oct. 12, 2015); Anzara Brown v. State, 117 A.3d 568, 581 (Del. 2015); Ira
Brown v. State, 108 A.3d 1201, 1205—06 (Del. 2015); Brewer v. State, 2015 WL
4606541, at *2—3 (Del. July 30, 2015); McMillan v. State, 2015 WL 3444673, at *2 (Del.

May 27, 2015); Patrick L. Brown v. State, 2015 WL 3372271, at *2 (Del. May 22, 2015);
Cari-era v. State, 2015 WL 3367940, at *2 (Del. May 2], 2015).